Citation Nr: 1749567	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-30 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for valvular heart disease, claimed as leaky heart valves and heart murmur.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for a right shoulder disability, to include right shoulder strain with degenerative joint disease.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1976 to May 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2017 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.

The Board notes that in an April 2011 statement, the Veteran withdrew all issues from his October 2010 Notice of Disagreement (NOD), except for service connection for a heart murmur leaky heart valves.  The Board further notes that after the issuance of the August 2013 Statement of the Case (SOC), the Veteran submitted a Form VA 9 listing service connection for diabetes mellitus, type II, leaky heart valves, heart murmur, right shoulder strain with degenerative joint disease, and sleep apnea, claimed as sleep deprivation.  The Veteran's representative confirmed that these are the issues on appeal at the May 2017 Board hearing.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issues of entitlement to service connection for a leaking heart valves and heart murmur as entitlement to service connection for valvular heart disease, claimed as leaking heart valves and heart murmur.  The Board has recharachterized the issue of entitlement to service connection for a right shoulder strain with degenerative joint disease as entitlement to service connection for a right shoulder disability, to include right shoulder strain with degenerative joint disease.  Additionally, the Board has re-characterized the issue of entitlement to service connection for sleep deprivation as entitlement to service connection for sleep apnea.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for diabetes mellitus, type II, a right shoulder disability, to include right shoulder strain with degenerative joint disease, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's valvular heart disease is related to his service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for valvular heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claim of service connection for valvular heart disease, claimed as leaky heart valves and heart murmur, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection Law and Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

The Veteran was afforded a VA heart examination in September 2010.  The Veteran reported that while running physical training (PT) in the Army, his whole left side went numb and his heart would speed up then slow down.  The Veteran reported being placed on a profile for two weeks.  The Veteran further reported that in 1996, upon separation, he was advised that he has an abnormal heart beat and a heart murmur.  The Veteran further reported that in 1997, his abnormal heart beat was noted at the Orlando VA medical Center (VAMC).  The Veteran finally reported that in December 2009 he was hospitalized for dyspnea and dehydration and was told that he had a heart murmur.  Upon examination, mitral regurgitation palpitations was noted, but it was further noted that there was "no diagnosis established" for palpitations.  The examiner noted that the Veteran's mitral regurgitation claimed as a heart condition is at least as likely as not caused by the Veteran's service, noting that a May 1995 in-service physical examination reported a heart murmur.  The examiner further noted that, upon examination, the Veteran had a "faint systolic murmur" that "could easily be missed during a non-focused exam."  It was further noted that an echocardiogram confirms mild mitral regurgitation consistent with the faint murmur noted.

The Board has the authority to discount the weight of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may not reject a medical opinion based on the Board's own medical judgment.  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, the September 2010 VA examiner has described an in-service notation of a faint heart murmur as being consistent with current mitral valve regurgitation.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's current valvular heart disease, claimed as leaky heart valves and heart murmur, is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  All three Hickson elements of service connection have been satisfied.  As such, service connection is warranted.


ORDER

Entitlement to service connection for valvular heart disease, claimed as leaky heart valves and heart murmur, is granted.


REMAND

Diabetes Mellitus, Type II and Sleep Apnea

The Veteran maintains that he is entitled to service connection for diabetes mellitus, type II, and sleep apnea.

After reviewing the record, it is apparent the Veteran has not received VA examinations for his claims for service connection for diabetes mellitus, type II, and sleep apnea.  The Board finds that further development is required prior to adjudicating this claim.  The Board is of the opinion that a VA medical opinion should be obtained which addresses whether the Veteran's current sleep apnea and diabetes mellitus are related to his service.  See 38 C.F.R. § 3.159 (c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Right Shoulder Disability

The Veteran maintains that he is entitled to service connection for a right shoulder disability.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The Board concludes that a new VA examination and opinion is required.

The Veteran was afforded a VA shoulder examination in September 2010.  The Veteran reported having right shoulder pain after picking up heavy artillery equipment, for which he was treated with Motrin, and that the pain has been present since and getting worse.  A diagnosis of minimal degenerative change at the acromioclavicular joint was noted.  The examiner opined that the Veteran's right shoulder condition is less likely than not caused by the Veteran's service, with a rationale that the degenerative changes are more related to aging and perhaps long term use of the shoulder as a custodian for 20 years.  

The Board notes that the examiner did not discuss the Veteran's service treatment records showing injury to the right shoulder and did not discuss the Veteran's service duties involving lifting of heavy artillery equipment and provided no rationale as to why his shoulder strain is unrelated to those in-service events.  As such, the opinion is inadequate and the Board must remand the claim for a new examination.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from December 2016 to the present.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo VA examinations with appropriate medical providers to determine the following:

a.  For the Veteran's diabetes mellitus, type II:

The Examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his diabetes mellitus, type II.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed diabetes mellitus, type II, had its clinical onset during active service or is related to any in service disease, event, or injury.

The Board invites the examiner's attention to the May 1992 service treatment record which notes the Veteran reported left leg cramps and numbness for two days, stating that after running it takes 4 hours "to feel normal."  

The Board further invites the examiner's attention to the May 1995 service treatment record which notes the Veteran reported numbness in the left side of his body, and stated that this was the second incident within five months.  A recommendation that the Veteran receive an EKG, chest x-ray, and diabetes test was noted.

b.  For the Veteran's right shoulder disability, to include right shoulder strain with degenerative joint disease:

The Examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his right shoulder disability, to include right shoulder strain with degenerative joint disease.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed right shoulder disability, to include right shoulder strain with degenerative joint disease, had its clinical onset during active service or is related to any in service disease, event, or injury.

The examiner's attention is invited to the October 1991 service treatment record which notes the Veteran was hit with a camouflage pole over his right clavicle.  Decreased range of movement of the right shoulder was noted upon examination.

The Board further invites the examiner's attention to the January 1996 separation physical which notes the Veteran reported right shoulder stiffness.

c.  For the Veteran's sleep apnea:

The Examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his sleep apnea.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed sleep apnea had its clinical onset during active service or is aggravated by or otherwise related to any in service disease, event, or injury.

The Board invites the examiner's attention to the October 2010 buddy statement from M. S., who asserted knowing the Veteran since they were stationed at Fort Bliss in 1981.  M. S. stated that the Veteran would fall asleep during meetings and NFL games, and described the Veteran "snoring like crazy" on one occasion.  M. S. described another occasion while the Veteran was stationed at Fort Lee when, at a cookout, the Veteran was asleep in a recliner, snoring, and then stopped.  A few minutes later, the Veteran's whole body "jumped" and M. S. stated that "[w]e thought he was having a heart attack."

All opinions provided for each of the disabilities examined must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The appellant's lay contentions, and that of others, must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed skin disorder, to include psoriasis.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


